[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________             FILED
                                                    U.S. COURT OF APPEALS
                              No. 09-12816            ELEVENTH CIRCUIT
                                                          MARCH 9, 2010
                          Non-Argument Calendar
                                                           JOHN LEY
                        ________________________
                                                            CLERK

                   D. C. Docket Nos. 08-03343-CV-ODE-1,
                            08-03416-CV-ODE-1

1:08-CV-3343


ALFONZO STEVENS,

                                                          Plaintiff-Appellant,

                                   versus

WACHOVIA BANK, N.A.,
in Care of McCalla, Raymer, LLC,

                                                      Defendant-Appellee.
__________________________________________________
1:08-CV-3416

ALFONZO STEVENS,

                                                          Plaintiff-Appellant,

                                   versus

WACHOVIA BANK, N.A.,

                                                      Defendant-Appellee.
                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                 (March 9, 2010)

Before TJOFLAT, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      Alfonzo Stevens, proceeding pro se, appeals the district court’s orders

denying his motions for “leave to open judgment and order for a new trial,”

construed as Fed.R.Civ.P. 59(e) (“Rule 59(e)”) motions. This appeal concerns

two separate but consolidated civil actions removed from state court based on

diversity jurisdiction, 28 U.S.C. §§ 1332 and 1441 and 1446. On motion from

Wachovia, the district court dismissed the consolidated actions with prejudice on

January 15, 2009. Subsequently, Stevens filed a motion for reconsideration in each

case, which the district court denied on January 22, 2009. On January 27, 2009,

Stevens filed a motion for leave to open judgment and order for a new trial in each

case, raising the same substantive arguments as those presented in his earlier

pleadings. The district court denied these motions on May 1, 2009. On May 26,

2009, Stevens filed a notice of appeal in each case, in which he identified the

district court’s May 1, 2009, orders. Because Stevens only generally argues about



                                          2
the merits of his underlying complaints in his present appellate brief, this appeal

raises the questions of (1) whether we have jurisdiction over the instant appeal; and

(2) whether Stevens abandoned any argument with respect to the district court’s

May 1, 2009, orders.

                                           I.

      We have an obligation to review sua sponte whether we have jurisdiction at

any point in the appellate process. Finn v. Prudential-Bache Sec., Inc., 821 F.2d

581, 584-85 (11th Cir. 1987). In a civil case, “a timely notice of appeal is

mandatory and jurisdictional.” Griggs v. Provident Consumer Disc. Co., 459 U.S.

56, 61, 103 S.Ct. 400, 403, 74 L.Ed.2d 225 (1982) (quotation omitted). A party in

a civil suit must file a notice of appeal “within 30 days after the judgment or order

appealed from is entered.” Fed.R.App.P. 4(a)(1)(A). The 30-day period will be

tolled if a party files, inter alia, a motion to alter or amend the judgment or a

motion for a new trial, under Fed.R.Civ.P. 59. Fed.R.App.P. 4(a)(4)(A). “[T]he

time for appeal is postponed only by an original motion of the type specified. I.e., a

motion to reconsider an order disposing of such a motion will not further postpone

the time to appeal.” Wright v. Preferred Research, Inc., 891 F.2d 886, 889 (11th

Cir. 1990). “Similarly, where the movant pleads substantially the same grounds in

a second motion to reconsider as he did in his original pleading, . . . then the time



                                            3
limit is not tolled.” Id. (citations omitted).

       In this case, because Stevens’s notices of appeal where untimely, we lack

jurisdiction to review the district court’s underlying judgments and we dismiss this

appeal to the extent Stevens attempts to attack those judgments. We have

jurisdiction, however, to review the district court’s orders denying Stevens’s Rule

59(e) motions because the notices of appeal were timely filed as to those orders.

                                            II.

       We review a district court’s denial of a Rule 59(e) motion for abuse of

discretion. Drago v. Jenne, 453 F.3d 1301, 1305 (11th Cir. 2006). We liberally

reads briefs filed by pro se litigants. Lorisme v. I.N.S., 129 F.3d 1441, 1444 n.3

(11th Cir. 1997). However, issues not briefed at all on appeal by pro se litigants

are deemed abandoned. Horsley v. Feldt, 304 F.3d 1125, 1131 n.1 (11th Cir.

2002). Here, Stevens abandoned any claim of error as to the district court’s orders

denying his Rule 59(e) motions because he failed to identify or advance any legal

argument concerning a specific error. Accordingly, we affirm the district court’s

orders denying the Rule 59(e) motions.

                                      Conclusion

       Based on our review of the record and the parties’ briefs, we dismiss the

appeal to the extent that Stevens seeks review of the district court’s January 15,



                                             4
2007, order, and affirm as to the district court’s denial of the Rule 59(e) motions.

      DISMISSED in part and AFFIRMED in part.




                                           5